[ex101-phunwareinc2020spa001.jpg]
EXECUTION COPY SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT
(the “Agreement”), dated as of July 14, 2020, is by and among Phunware, Inc., a
Delaware corporation with offices located at 7800 Shoal Creek Blvd, Suite 230-S,
Austin, Texas 78757 (the “Company”), and each of the investors listed on the
Schedule of Buyers attached hereto (individually, a “Buyer” and collectively,
the “Buyers”). RECITALS A. On March 19, 2020 the Company and the Buyers entered
into that certain Securities Purchase Agreement (the “March Agreement”),
pursuant to which, among other things, the Company issued to a Buyer (in such
capacity, the “March Holder”) a Senior Convertible Note (the “March Note”). B.
The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act. C. The
Company has authorized two new series of convertible notes with an aggregate
principal amount of $21,600,000 as follows: (i) a new series of senior
convertible notes of the Company, in the aggregate original principal amount of
$4,320,000, substantially in the form attached hereto as Exhibit A-1 (the
“Series A Notes”), which Series A Notes shall be convertible into shares of
Common Stock (as defined below) (the shares of Common Stock issuable pursuant to
the terms of the Series A Notes, including, without limitation, upon conversion
of any principal, interest, late charges or additional amount or otherwise
thereunder, collectively, the “Series A Conversion Shares”), in accordance with
the terms of the Series A Notes; and (ii) a new series of senior secured
convertible notes of the Company, in the aggregate original principal amount of
$17,280,000, substantially in the form attached hereto as Exhibit A-2 (the
“Series B Notes”, and together with the Series A Notes, the “Notes”), which
Series B Notes shall be convertible into shares of Common Stock (as defined
below) (the shares of Common Stock issuable pursuant to the terms of the Series
B Notes, including, without limitation, upon conversion of any principal,
interest, late charges or additional amount or otherwise thereunder,
collectively, the “Series B Conversion Shares”, and together with the Series A
Conversion Shares, the “Conversion Shares”), in accordance with the terms of the
Series B Notes. D. Each Buyer wishes to purchase, and the Company wishes to
sell, upon the terms and conditions stated in this Agreement, (i) a Series A
Note in the aggregate original principal amount set forth opposite such Buyer’s
name in column (3) on the Schedule of Buyers, (ii) a Series B Note in the
aggregate original principal amount set forth opposite such Buyer’s name in
column (4) on the Schedule of Buyers, and (iii) a warrant to initially acquire
up to that aggregate number of additional shares of Common Stock set forth
opposite such Buyer’s name in column (5) on the



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa002.jpg]
Schedule of Buyers, substantially in the form attached hereto as Exhibit B (the
“Warrants”) (as exercised, collectively, the “Warrant Shares”). E. At the
Closing, the parties hereto shall execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws. F. The
Notes, the Conversion Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities.” G. The Company has engaged
Canaccord Genuity LLC as the sole placement agent (the “Placement Agent”) for
the offering of the Notes on a “best efforts” basis. H. Concurrently herewith
the Company and each Buyer, separately, have entered into a Note Securities
Purchase Agreement in the form attached hereto as Exhibit D (each as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, collectively, the “Note Purchase Agreements”) pursuant to which the
Company shall acquire a secured promissory note issued by the applicable Buyer
(each, an “Investor Note”, and collectively, the “Investor Notes”) as payment of
the Series B Purchase Price (as defined below) hereunder. I. Concurrently
herewith, the Company and each Buyer, separately, are entering into that certain
Master Netting Agreement, in substantially the form attached hereto as Exhibit E
(the “Master Netting Agreement”), to provide further clarification of their
rights (but not, in the case of each such Buyer only, its obligation) to Net (as
defined below) certain Obligations (as defined in the Master Netting Agreement)
arising under and across this Agreement, the Investor Note, the Series B Notes
and the Note Purchase Agreement (collectively, the “Underlying Agreements”) and
to treat the Master Netting Agreement, this Agreement and the other Underlying
Agreements as a single agreement for the purposes set forth herein and to treat
this Agreement and the Note Purchase Agreement each as a “securities contract”
(11 U.S.C. § 741) or other similar agreements. AGREEMENT NOW, THEREFORE, in
consideration of the premises and the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each Buyer hereby agree as follows: 1.
PURCHASE AND SALE OF NOTES AND WARRANTS. (a) Purchase of Notes and Warrants.
Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees to purchase from the Company on the Closing
Date (as defined below) (a) a Series A Note in the original principal amount as
is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers,
(b) a Series B Note in the aggregate original principal amount as is set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers and (c)
Warrants to initially acquire up to that aggregate number of Warrant Shares as
is set forth opposite such Buyer’s name in column (5) on the Schedule of Buyers.
2



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa003.jpg]
(b) Closing. The closing (the “Closing”) of the purchase of the Notes and the
Warrants by the Buyers shall occur at the offices of Kelley Drye & Warren LLP,
101 Park Avenue, New York, NY 10178. The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., New York time, on the first (1st) Business
Day on which the conditions to the Closing set forth in Sections 6 and 7 below
are satisfied or waived (or such other date as is mutually agreed to by the
Company and each Buyer). As used herein “Business Day” means any day other than
a Saturday, Sunday or other day on which commercial banks in The City of New
York, New York are authorized or required by law to remain closed; provided,
however, for clarification, commercial banks shall not be deemed to be
authorized or required by law to remain closed due to “stay at home”,
“shelter-in-place”, “non-essential employee” or any other similar orders or
restrictions or the closure of any physical branch locations at the direction of
any governmental authority so long as the electronic funds transfer systems
(including for wire transfers) of commercial banks in The City of New York, New
York generally are open for use by customers on such day. (c) Purchase Price.
The aggregate purchase price for the Notes and Warrants to be purchased by each
Buyer (the “Purchase Price”) shall be (i) the aggregate amount as set forth
opposite such Buyer’s name in column (6) on the Schedule of Buyers, consisting
of (A) a payment in cash of such aggregate amount as set forth opposite such
Buyer’s name in column (7) on the Schedule of Buyers (the “Series A Cash
Purchase Price”) (less, in the case of any Buyer, the amounts withheld pursuant
to Section 4(g)) to the Company for the Series A Notes and the Warrants to be
issued and sold to such Buyer at the Closing, by wire transfer of immediately
available funds in accordance with the Flow of Funds Letter (as defined below)
and (B) the aggregate amount as set forth opposite such Buyer’s name in column
(8) on the Schedule of Buyers (the “Series B Purchase Price”) for the Series B
Notes to be satisfied, in full, by the issuance by such Buyer of an Investor
Note pursuant to the Note Purchase Agreement in the aggregate original principal
amount equal to the Series B Purchase Price. In addition, at the Closing, an
authorized person of such Buyer shall certify in a written certificate in the
form attached hereto as Exhibit F (the “Investor Collateral Certificate”) that
as of the Closing Date the accounts described on Schedule I to such Investor
Note, which secures such Investor Note in accordance therewith, contains at
least the Series B Purchase Price of Eligible Assets (as defined in the Investor
Note) as of the Closing Date. For the avoidance of doubt, each Buyer shall pay
(x) approximately $925.93 for each $1,000 of principal amount of Series A Notes
and related Warrants to be purchased by such Buyer at the Closing and (y)
approximately $925.93 for each $1,000 of principal amount of Series B Notes to
be purchased by such Buyer at the Closing. Each Buyer and the Company agree that
the Notes and the Warrants constitute an “investment unit” for purposes of
Section 1273(c)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”). The Buyers and the Company mutually agree that the allocation of the
issue price of such investment unit between the Notes and the Warrants in
accordance with Section 1273(c)(2) of the Code and Treasury Regulation Section
1.1273-2(h) shall be an aggregate amount of $270,000 allocated to the Warrants
and the balance of the Purchase Price allocated to the Notes, and neither the
Buyers nor the Company shall take any position inconsistent with such allocation
in any tax return or in any judicial or administrative proceeding in respect of
taxes. (d) Form of Payment. On the Closing Date, (i) each Buyer shall (x) pay
its respective Series A Cash Purchase Price (less, in the case of any Buyer, the
amounts withheld pursuant to Section 4(g)) to the Company for the Series A Notes
and the Warrants to be issued and sold to such Buyer at the Closing, by wire
transfer of immediately available funds in accordance with the 3



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa004.jpg]
Flow of Funds Letter (as defined below) and (y) in accordance with the
instructions of the Company in the Flow of Funds Letter, maintain physical
possession of a duly executed Investor Note of such Buyer as Collateral (as
defined in the Series B Note) securing the Series B Note, in such original
principal amount as set forth across from such Buyer’s name in column (8) of the
Schedule of Buyers, issued pursuant to the Note Purchase Agreement of such
Buyer, both as payment for, and as Collateral (as defined in such Buyer’s Series
B Note) securing, such Buyer’s Series B Note to be issued and sold to such Buyer
at the Closing and (ii) the Company shall deliver to each Buyer (A) a Series A
Note in the aggregate original principal amount as is set forth opposite such
Buyer’s name in column (3) of the Schedule of Buyers, and (B) a Series B Note in
the aggregate original principal amount as is set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers and (C) a Warrant pursuant to which
such Buyer shall have the right to initially acquire up to such aggregate number
of Warrant Shares as is set forth opposite such Buyer’s name in column (5) of
the Schedule of Buyers, in each case, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee. (e) Securities Contract;
Netting Safe Harbor. The Company hereby acknowledges and agrees that the rights
and obligations of each Buyer under the Note Purchase Agreement of such Buyer,
under the Investor Note of such Buyer, under the Series B Note to be issued
hereunder to such Buyer and the rights and obligations of the Company hereunder,
under each such Investor Note, under each such Series B Note and under each such
Note Purchase Agreement, respectively, arise in a single integrated transaction
and constitute related and interdependent obligations within such transaction.
The Company and each Buyer, severally, hereby acknowledge and agree that this
Agreement and the Note Purchase Agreement each are a “securities contract” as
defined in 11 U.S.C. § 741 and that each such Buyer shall have all rights in
respect of the Master Netting Agreement, this Agreement and the other Underlying
Agreements as are set forth in 11 U.S.C. § 555 and 11 U.S.C. § 362(b)(6),
including, without limitation, all rights of credit, deduction, setoff, offset,
recoupment, and netting (each, a “Net”, and collectively, “Netting”) as are
available under the Master Netting Agreement, this Agreement and the other
Underlying Agreements, and all Netting provisions of the Master Netting
Agreement, each Series B Note and each Investor Note, including without
limitation the provisions set forth in Section 7 of each Investor Note, are
hereby incorporated in this Agreement and made a part hereof as if such
provisions were set forth herein. (f) March Limited Waiver. Effective as of the
Closing Date, the March Holder, hereby waives any term or condition of any
Transaction Document (as defined in the March Agreement) that would otherwise
restrict or prohibit the issuance of the Notes hereunder or pursuant to the
terms of the Notes, as applicable, and not with respect to any other issuance or
transaction. For the avoidance of doubt, after giving effect to such limited
waiver and consent on the Closing Date, each of the Notes shall constitute
“Permitted Indebtedness” under the March Note. 2. BUYER’S REPRESENTATIONS AND
WARRANTIES. Each Buyer, severally and not jointly, represents and warrants to
the Company and the Placement Agent with respect to only itself that, as of the
date hereof and as of the Closing Date: (a) Organization; Authority. Such Buyer
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with the requisite power and
authority to enter into and to consummate the transactions contemplated by the
Transaction 4



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa005.jpg]
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. (b) No Public Sale or Distribution.
Such Buyer (i) is acquiring its Notes and Warrants, (ii) upon conversion of its
Notes will acquire the Conversion Shares issuable upon conversion thereof, and
(iii) upon exercise of its Warrants (other than pursuant to a Cashless Exercise
(as defined in the Warrants)) will acquire the Warrant Shares issuable upon
exercise thereof, in each case, for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof in
violation of applicable securities laws, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, by making the representations
herein, such Buyer does not agree, or make any representation or warranty, to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption from registration under the
1933 Act. Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities in
violation of applicable securities laws. For purposes of this Agreement,
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity (as defined below) or any department or
agency thereof. (c) Accredited Investor Status. Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D. (d) Reliance
on Exemptions. Such Buyer understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities. (e) Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer. Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities. Such Buyer hereby acknowledges and
agrees that it has independently evaluated the merits of its decision to
purchase the Securities, and that (i) the Placement Agent is acting solely as
placement agent in connection with the execution, delivery and performance of
this Agreement and is not acting as underwriter or in any other capacity and is
not and shall not be construed as a fiduciary for such Buyer, the Company or any
other Person in connection with the execution, delivery and performance of this
Agreement, and (ii) such Buyer has not relied on the Placement Agent or its
officers, directors, employees, 5



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa006.jpg]
attorneys or affiliates with respect to the negotiation, execution or
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement. (f) No Governmental
Review. Such Buyer understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities. (g) Transfer or Resale.
Such Buyer understands that except as provided in the Registration Rights
Agreement and Section 4(h) hereof: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. Notwithstanding the foregoing, the Securities may
be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document (as
defined in Section 3(b)), including, without limitation, this Section 2(g). (h)
Validity; Enforcement. The Transaction Documents (as defined below) to which
such Buyer is a party, in each case, have been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. (i) No Conflicts. The execution, delivery and performance by such
Buyer of the Transaction Documents (as defined below) to which such Buyer is a
party, in each case, and the consummation by such Buyer of the transactions
contemplated thereby will not (i) result in a violation of the organizational
documents of such Buyer, or (ii) conflict with, or constitute a default 6



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa007.jpg]
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which could not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder. (j) Residency. Such
Buyer is a resident of that jurisdiction specified below its address on the
Schedule of Buyers. 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The
Company represents and warrants to each of the Buyers and the Placement Agent
that, as of the date hereof and as of the Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date): (a) Organization and Qualification.
Each of the Company and each of its Subsidiaries are entities duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authority to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect (as defined below). As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
any other agreements or instruments to be entered into in connection herewith or
therewith or (iii) the authority or ability of the Company or any of its
Subsidiaries to perform any of their respective obligations under any of the
Transaction Documents (as defined below). Other than the Persons (as defined
below) set forth on Schedule 3(a), the Company has no Subsidiaries.
“Subsidiaries” means any Person in which the Company, directly or indirectly,
(I) owns any of the outstanding capital stock or holds any equity or similar
interest of such Person or (II) controls or operates all or any part of the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.” (b)
Authorization; Enforcement; Validity. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of this Agreement and the
other Transaction Documents by the Company, and the consummation by the Company
of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Notes and the reservation for issuance and
issuance of the Conversion Shares issuable upon conversion of the Notes and the
issuance of the Warrants and the reservation for issuance and issuance of the
Warrant Shares issuable upon 7



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa008.jpg]
exercise of the Warrants) have been duly authorized by the Company’s board of
directors and (other than the filing with the SEC of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, a Form D with the SEC and any other filings as may be required by any
state securities agencies) no further filing, consent or authorization is
required by the Company, it board of directors or stockholders or other
governing body. This Agreement has been, and the other Transaction Documents to
which it is a party will be prior to the Closing, duly executed and delivered by
the Company, and each constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Notes, the Warrants, the Note Purchase Agreements, the Master Netting Agreement,
the Registration Rights Agreement, the Investor Note, the Irrevocable Transfer
Agent Instructions (as defined below) and each of the other agreements and
instruments entered into or delivered by any of the parties hereto in connection
with the transactions contemplated hereby and thereby, as may be amended from
time to time. (c) Issuance of Securities. The issuance of the Notes and the
Warrants are duly authorized and upon issuance in accordance with the terms of
the Transaction Documents shall be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, mortgages, defects, claims,
liens, pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof. As of the Closing, the Company shall have reserved from its
duly authorized capital stock not less than (x) 200% of the sum of (i) the
maximum number of Conversion Shares issuable upon conversion of the Notes
(assuming for purposes hereof that (i) the Notes are convertible at the
Alternate Conversion Price (as defined in the Notes) assuming an Alternate
Conversion Date (as defined in the Note) as of the date hereof, (ii) interest on
the Notes shall accrue through the applicable Maturity Date of such Notes (or
portions thereof, as applicable) (except, with respect to any Restricted
Principal, accrue through December 31, 2023) and will be converted in shares of
Common Stock at a conversion price equal to the Alternate Conversion Price
assuming an Alternate Conversion Date as of the date hereof and (iii) any such
conversion shall not take into account any limitations on the conversion of the
Notes set forth in the Notes), and (y) 100% of the maximum number of Warrant
Shares initially issuable upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth therein). Upon
issuance or conversion in accordance with the Notes or exercise in accordance
with the Warrants (as the case may be), the Conversion Shares and the Warrant
Shares, respectively, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Buyers in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act. (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes, the Warrants,
the Conversion Shares and the Warrant Shares and the 8



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa009.jpg]
reservation for issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation (as defined
below) (including, without limitation, any certificate of designation contained
therein), Bylaws (as defined below), certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of the Company or any of its Subsidiaries, or any capital stock or other
securities of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Capital Market (the “Principal Market”) and including all applicable foreign,
federal and state laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, and, solely with respect to clauses (ii)
and (iii), which violation, conflict, breach or default, individually or in the
aggregate, would have a Material Adverse Effect. (e) Consents. Neither the
Company nor any Subsidiary is required to obtain any consent from, authorization
or order of, or make any filing or registration with (other than the filing with
the SEC of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, a Form D with the SEC and any
other filings as may be required by any state securities agencies), any
Governmental Entity (as defined below) or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Transaction Documents,
in each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date, and the Company is
not aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not in violation of
the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future. “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi- governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing. (f) Acknowledgment Regarding Buyer’s Purchase of
Securities. The Company acknowledges and agrees that each Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and that no Buyer
is (i) an officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined 9



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa010.jpg]
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents to which it is a party has been based solely on the
independent evaluation by the Company and its representatives. (g) No General
Solicitation; Placement Agent’s Fees. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby, including, without limitation, placement agent
fees payable to the Placement Agent in connection with the sale of the
Securities. The fees and expenses of the Placement Agent to be paid by the
Company or any of its Subsidiaries are as set forth on Schedule 3(g) attached
hereto. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim. The Company
acknowledges that it has engaged the Placement Agent in connection with the sale
of the Securities. Other than the Placement Agent, neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the offer or sale of the Securities. (h) No Integrated Offering. None of
the Company, its Subsidiaries or any of their affiliates, nor any Person acting
on their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the issuance of any of the Securities under the
1933 Act, whether through integration with prior offerings or otherwise, or
cause this offering of the Securities to require approval of stockholders of the
Company for purposes of the 1933 Act or under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated for quotation. None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the Securities under the 1933 Act (other than pursuant to the
Registration Rights Agreement) or cause the offering of any of the Securities to
be integrated with other offerings of securities of the Company. (i) Dilutive
Effect. The Company understands and acknowledges that the number of Conversion
Shares and Warrant Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue the Conversion Shares pursuant
to the terms of the Notes in accordance with this Agreement and the Notes and
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement, the Notes and the Warrants is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company. 10



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa011.jpg]
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti- takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities. (k) SEC
Documents; Financial Statements. During the two (2) years prior to the date
hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits and appendices included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered or has made available to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). The reserves, if any,
established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the date
hereof and there are no loss contingencies that are required to be accrued by
the Statement of Financial Accounting Standard No. 5 of the Financial Accounting
Standards Board which are not provided for by the Company in its financial
statements or otherwise. No other information provided by or on behalf of the
Company to any of the Buyers which is not included in the SEC Documents
(including, without limitation, information referred to in Section 2(e) of this
Agreement or in the disclosure schedules to this Agreement) contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein not misleading, in the light of the
circumstance under which they are or were made. The Company is not currently
contemplating to amend or restate any of the financial statements (including,
without limitation, any notes or any letter of the independent accountants of
the Company with respect thereto) included in the SEC Documents (the “Financial
Statements”), nor is the Company currently aware of facts or 11



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa012.jpg]
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements. (l) Absence of Certain Changes. Except as otherwise disclosed in the
SEC Documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, there has been no material adverse change
and no material adverse development in the business, assets, liabilities,
properties, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries. Except as
otherwise disclosed in the SEC Documents, since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) made any capital expenditures, individually or in
the aggregate, outside of the ordinary course of business. Neither the Company
nor any of its Subsidiaries has taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does the Company or any Subsidiary
have any knowledge or reason to believe that any of their respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis, (A) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(B) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company and its Subsidiaries
intend to incur or believe that they will incur debts that would be beyond their
ability to pay as such debts mature; and (ii) with respect to the Company and
each Subsidiary, individually, (A) the present fair saleable value of the
Company’s or such Subsidiary’s (as the case may be) assets is less than the
amount required to pay its respective total Indebtedness, (B) the Company or
such Subsidiary (as the case may be) is unable to pay its respective debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted. (m)
No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
otherwise disclosed in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations 12



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa013.jpg]
(including results thereof) or condition (financial or otherwise), that (i)
would be required to be disclosed by the Company under applicable securities
laws on a registration statement on Form S- 1 filed with the SEC relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced, or (ii) could have a Material Adverse Effect. (n) Conduct of
Business; Regulatory Permits. Neither the Company nor any of its Subsidiaries is
in violation of any term of or in default under its Certificate of
Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or certificate of incorporation or bylaws, respectively. Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which could not, individually or in the aggregate,
have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Since December
28, 2018, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market,
except as otherwise disclosed in the SEC Documents. The Company and each of its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party which has or would reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company or any
of its Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries. (o) Foreign
Corrupt Practices. Neither the Company, nor any of the Company’s Subsidiaries
nor any director, officer, agent, employee, nor any other person acting for or
on behalf of the foregoing (individually and collectively, a “Company
Affiliate”) have violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or
any other applicable anti-bribery or anti-corruption laws, nor has any Company
Affiliate offered, paid, promised to pay, or authorized the payment of any
money, or offered, given, promised to give, or authorized the giving of anything
of value, to any officer, employee or any other person acting in an official
capacity for any Governmental Entity to any political party or official thereof
or to any candidate for political office (individually and collectively, a
“Government Official”) or to any person under circumstances where such 13



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa014.jpg]
Company Affiliate knew or was aware of a high probability that all or a portion
of such money or thing of value would be offered, given or promised, directly or
indirectly, to any Government Official, for the purpose of: (i) (A) influencing
any act or decision of such Government Official in his/her official capacity,
(B) inducing such Government Official to do or omit to do any act in violation
of his/her lawful duty, (C) securing any improper advantage, or (D) inducing
such Government Official to influence or affect any act or decision of any
Governmental Entity, or (ii) assisting the Company or its Subsidiaries in
obtaining or retaining business for or with, or directing business to, the
Company or its Subsidiaries. (p) Sarbanes-Oxley Act. The Company and each
Subsidiary is in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and any and all applicable rules and
regulations promulgated by the SEC thereunder. (q) Transactions With Affiliates.
Except as otherwise disclosed in the SEC Documents, no current or former
employee, partner, director, officer or stockholder (direct or indirect) of the
Company or its Subsidiaries, or any associate, or, to the knowledge of the
Company, any affiliate of any thereof, or any relative with a relationship no
more remote than first cousin of any of the foregoing, is presently, or has ever
been, (i) a party to any transaction with the Company or its Subsidiaries
(including any contract, agreement or other arrangement providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such director, officer or stockholder or
such associate or affiliate or relative Subsidiaries (other than for ordinary
course services as employees, officers or directors of the Company or any of its
Subsidiaries)) or (ii) the direct or indirect owner of an interest in any
corporation, firm, association or business organization which is a competitor,
supplier or customer of the Company or its Subsidiaries (except for a passive
investment (direct or indirect) in less than 5% of the common stock of a company
whose securities are traded on or quoted through an Eligible Market (as defined
in the Notes)), nor does any such Person receive income from any source other
than the Company or its Subsidiaries which relates to the business of the
Company or its Subsidiaries or should properly accrue to the Company or its
Subsidiaries. Except as otherwise disclosed in the SEC Documents, no employee,
officer, stockholder or director of the Company or any of its Subsidiaries or
member of his or her immediate family is indebted to the Company or its
Subsidiaries, as the case may be, nor is the Company or any of its Subsidiaries
indebted (or committed to make loans or extend or guarantee credit) to any of
them, in each case in excess of $250,000 other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company, and (iii) for other standard employee benefits made
generally available to all employees or executives (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company). (r) Equity Capitalization. (i) Definitions: 14



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa015.jpg]
(A) “Common Stock” means (x) the Company’s shares of common stock, $0.0001 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock. (B) “Preferred Stock” means (x) the Company’s blank check
preferred stock, $0.0001 par value per share, the terms of which may be
designated by the board of directors of the Company in a certificate of
designations and (y) any capital stock into which such preferred stock shall
have been changed or any share capital resulting from a reclassification of such
preferred stock (other than a conversion of such preferred stock into Common
Stock in accordance with the terms of such certificate of designations). (ii)
Authorized and Outstanding Capital Stock. As of the date hereof, the authorized
capital stock of the Company consists of (A) 1,000,000,000 shares of Common
Stock, of which, 43,495,861 are issued and outstanding and 73,236,325 shares are
reserved for issuance pursuant to Convertible Securities (as defined below)
(other than the Notes and the Warrants) exercisable or exchangeable for, or
convertible into, shares of Common Stock and (B) 0 shares of Preferred Stock,
none of which are issued and outstanding. (iii) Valid Issuance; Available
Shares; Affiliates. All of such outstanding shares are duly authorized and have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. Schedule 3(r)(iii) sets forth the number of shares of Common
Stock that are (A) reserved for issuance pursuant to Convertible Securities (as
defined below) (other than the Notes and the Warrants) and (B) that are, as of
the date hereof, owned by Persons who are “affiliates” (as defined in Rule 405
of the 1933 Act and calculated based on the assumption that only officers,
directors and holders of at least 10% of the Company’s issued and outstanding
Common Stock are “affiliates” without conceding that any such Persons are
“affiliates” for purposes of federal securities laws) of the Company or any of
its Subsidiaries. To the Company’s knowledge, no Person owns 10% or more of the
Company’s issued and outstanding shares of Common Stock (calculated based on the
assumption that all Convertible Securities (as defined below), whether or not
presently exercisable or convertible, have been fully exercised or converted (as
the case may be) taking account of any limitations on exercise or conversion
(including “blockers”) contained therein without conceding that such identified
Person is a 10% stockholder for purposes of federal securities laws). (iv)
Existing Securities; Obligations. Except as disclosed in the SEC Documents: (A)
none of the Company’s or any Subsidiary’s shares, interests or capital stock is
subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to, 15



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa016.jpg]
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement); (D) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (E) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; and (F) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. (v) Organizational Documents. The Company has
furnished or made available by virtue of its SEC Documents to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto. (s) Indebtedness and
Other Contracts. Neither the Company nor any of its Subsidiaries, except as
disclosed on Schedule 3(s), (i) has any outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) has any financing statements securing obligations in any amounts filed in
connection with the Company or any of its Subsidiaries; (iv) is in violation of
any term of, or in default under, any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (v) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with 16



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa017.jpg]
respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; and (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto. (t)
Litigation. Except as otherwise disclosed in the SEC Documents, there is no
action, suit, arbitration, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, other Governmental Entity,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such, that was required to be disclosure in the Company’s SEC
Documents under applicable securities laws. To the knowledge of the Company, no
director, officer or employee of the Company or any of its subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation. Without limitation of the foregoing, except as
otherwise disclosed in the SEC Documents, there has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its Subsidiaries,
that was required to be disclosed in the Company’s SEC Documents under
applicable securities laws. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity. (u) Insurance. The Company
and each of its Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and its Subsidiaries are engaged. Neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for, and
neither the Company nor any such Subsidiary has any reason to believe that it
will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect. 17



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa018.jpg]
(v) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(w) Title. (i) Real Property. Except as may otherwise disclosed in the SEC
Documents, each of the Company and its Subsidiaries holds good title to all real
property, leases in real property, facilities or other interests in real
property owned or held by the Company or any of its Subsidiaries (the “Real
Property”). The Real Property is free and clear of all Liens and is not subject
to any rights of way, building use restrictions, exceptions, variances,
reservations, or limitations of any nature except for (a) Liens for current
taxes not yet due and (b) zoning laws and other land use restrictions that do
not impair the present or anticipated use of the property subject thereto. Any
Real Property held under lease by the Company or any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company or any of its Subsidiaries.
(ii) Fixtures and Equipment. Except as may otherwise disclosed in the SEC
Documents, each of the Company and its Subsidiaries (as applicable) has good
title to, or a valid leasehold interest in, the tangible personal property,
equipment, improvements, fixtures, and other personal property and appurtenances
that are used by the Company or its Subsidiary in connection with the conduct of
its business (the “Fixtures and Equipment”). The Fixtures and Equipment are in
the reasonable opinion of management, made in good faith, sufficient for the
conduct of the Company’s and/or its Subsidiaries’ businesses (as applicable) in
the manner as conducted prior to the Closing. Each of the Company and its
Subsidiaries owns all of its Fixtures and Equipment free and clear of all Liens
except for (a) liens for current taxes not yet due and (b) zoning laws and other
land use restrictions that do not impair the present or anticipated use of the
property subject thereto. 18



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa019.jpg]
(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
presently proposed to be conducted and which the failure to do so could have a
Material Adverse Effect. Each of patents owned by the Company or any of its
Subsidiaries is listed on Schedule 3(x)(i). Except as set forth in Schedule
3(x)(ii), none of the Company’s Intellectual Property Rights have expired or
terminated or have been abandoned or are expected to expire or terminate or are
expected to be abandoned, within three years from the date of this Agreement.
The Company does not have any knowledge of any infringement by the Company or
its Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company
or any of its Subsidiaries, being threatened, against the Company or any of its
Subsidiaries regarding its Intellectual Property Rights. Neither the Company nor
any of its Subsidiaries is aware of any facts or circumstances which might give
rise to any of the foregoing infringements or claims, actions or proceedings.
The Company and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights. (y) Environmental Laws. (i) The Company and its Subsidiaries
(A) are in compliance with any and all Environmental Laws (as defined below),
(B) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(C) are in compliance with all terms and conditions of any such permit, license
or approval where, in each of the foregoing clauses (A), (B) and (C), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder. (ii)
To the knowledge of the Company, no Hazardous Materials: (A) have been disposed
of or otherwise released from any Real Property of the Company or any of its
Subsidiaries in violation of any Environmental Laws; or (B) are present on,
over, beneath, in or upon a Real Property or any portion thereof in quantities
that would constitute a violation of any Environmental Laws. No prior use by the
Company or any of its Subsidiaries of any Real Property has occurred that
violates any Environmental Laws, which 19



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa020.jpg]
violation would have a material adverse effect on the business of the Company or
any of its Subsidiaries. (iii) Neither the Company nor any of its Subsidiaries
knows of any other person who or entity which has stored, treated, recycled,
disposed of or otherwise located on any Real Property asbestos and
polychlorinated biphenyls. (iv) To the knowledge of the Company, none of the
Real Properties are on any federal or state “Superfund” list or Liability
Information System (“CERCLIS”) list or any state environmental agency list of
sites under consideration for CERCLIS, nor subject to any environmental related
Liens. (z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary. (aa) Tax Status. Except
for matters that would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect, the Company and each of its
Subsidiaries (i) has timely made or filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has timely paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and (iii) has set aside on its books provision reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim, which has had or would reasonably be expected to have a Material
Adverse Effect. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the Code. The
net operating loss carryforwards (“NOLs”) for United States federal income tax
purposes of the consolidated group of which the Company is the common parent, if
any, shall not be adversely effected by the transactions contemplated hereby.
The transactions contemplated hereby do not constitute an “ownership change”
within the meaning of Section 382 of the Code, thereby preserving the Company’s
ability to utilize such NOLs. (bb) Internal Accounting and Disclosure Controls.
The Company and each of its Subsidiaries maintains internal control over
financial reporting (as such term is defined in Rule 13a-15(f) under the 1934
Act) that is effective to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) 20



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa021.jpg]
under the 1934 Act) that are effective in ensuring that information required to
be disclosed by the Company in the reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant, Governmental Entity or other
Person relating to any potential material weakness or significant deficiency in
any part of the internal controls over financial reporting of the Company or any
of its Subsidiaries. (cc) Off Balance Sheet Arrangements. There is no
transaction, arrangement, or other relationship between the Company or any of
its Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect. (dd) Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended. (ee) Acknowledgement Regarding Buyers’ Trading
Activity. Except as expressly provided otherwise in the Transaction Documents,
it is understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
Company or any of its Subsidiaries, to desist from effecting any transactions in
or with respect to (including, without limitation, purchasing or selling, long
and/or short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Securities for any
specified term; (ii) any Buyer, and counterparties in “derivative” transactions
to which any such Buyer is a party, directly or indirectly, presently may have a
“short” position in the Common Stock which was established prior to such Buyer’s
knowledge of the transactions contemplated by the Transaction Documents; (iii)
each Buyer shall not be deemed to have any affiliation with or control over any
arm’s length counterparty in any “derivative” transaction; and (iv) each Buyer
may rely on the Company’s obligation to timely deliver shares of Common Stock
upon conversion, exercise or exchange, as applicable, of the Securities as and
when required pursuant to the Transaction Documents for purposes of effecting
trading in the Common Stock of the Company. The Company further understands and
acknowledges that following the public disclosure of the transactions
contemplated by the Transaction Documents pursuant to the Press Release (as
defined below) one or more Buyers may engage in hedging and/or trading
activities (including, without limitation, the location and/or reservation of
borrowable shares of Common Stock) at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value and/or number of the Warrant Shares or Conversion Shares, as
applicable, deliverable with respect to the Securities are being determined and
such hedging and/or trading activities (including, without limitation, the
location and/or reservation of borrowable shares of 21



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa022.jpg]
Common Stock), if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes, the Warrants or any other Transaction Document or any
of the documents executed in connection herewith or therewith. (ff) Manipulation
of Price. Neither the Company nor any of its Subsidiaries has, and, to the
knowledge of the Company, no Person acting on their behalf has, directly or
indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
of its Subsidiaries to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities (other than the Placement Agent), (iii) paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of the Company or any of its Subsidiaries or (iv) paid or
agreed to pay any Person for research services with respect to any securities of
the Company or any of its Subsidiaries. (gg) U.S. Real Property Holding
Corporation. Neither the Company nor any of its Subsidiaries is, or has ever
been, and so long as any of the Securities are held by any of the Buyers, shall
become, a U.S. real property holding corporation within the meaning of Section
897 of the Code, and the Company and each Subsidiary shall so certify upon any
Buyer’s request. (hh) Registration Eligibility. The Company is eligible to
register the Registrable Securities (as defined in the Registration Rights
Agreement) for resale by the Buyers using Form S-3 promulgated under the 1933
Act. (ii) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with. (jj)
Bank Holding Company Act. Neither the Company nor any of its Subsidiaries is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Subsidiaries or affiliates owns or
controls, directly or indirectly, five percent (5%) or more of the outstanding
shares of any class of voting securities or twenty-five percent (25%) or more of
the total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. (kk) Illegal or Unauthorized Payments;
Political Contributions. Neither the Company nor any of its Subsidiaries nor, to
the best of the Company’s knowledge (after reasonable inquiry of its officers
and directors), any of the officers, directors, employees, agents or other
representatives of the Company or any of its Subsidiaries or any other business
entity or enterprise with which the Company or any Subsidiary is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, 22



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa023.jpg]
whether or not in contravention of applicable law, (i) as a kickback or bribe to
any Person or (ii) to any political organization, or the holder of or any
aspirant to any elective or appointive public office except for personal
political contributions not involving the direct or indirect use of funds of the
Company or any of its Subsidiaries. (ll) Money Laundering. The Company and its
Subsidiaries are in compliance with, and have not previously violated, the USA
Patriot Act of 2001 and all other applicable U.S. and non- U.S. anti-money
laundering laws and regulations, including, without limitation, the laws,
regulations and Executive Orders and sanctions programs administered by the U.S.
Office of Foreign Assets Control, including, but not limited, to (i) Executive
Order 13224 of September 23, 2001 entitled, “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”
(66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31 CFR,
Subtitle B, Chapter V. (mm) Management. Except as set forth in Schedule 3(mm)
hereto, during the past five year period, to the knowledge of the Company, no
current officer or director or current ten percent (10%) or greater stockholder
of the Company or any of its Subsidiaries has been the subject of: (i) a
petition under bankruptcy laws or any other insolvency or moratorium law or the
appointment by a court of a receiver, fiscal agent or similar officer for such
Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment; (ii) a conviction in a criminal proceeding or a named subject
of a pending criminal proceeding (excluding traffic violations that do not
relate to driving while intoxicated or driving under the influence); (iii) any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction, permanently or temporarily enjoining any
such person from, or otherwise limiting, the following activities: (1) Acting as
a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, leverage transaction merchant, any other
person regulated by the United States Commodity Futures Trading Commission or an
associated person of any of the foregoing, or as an investment adviser,
underwriter, broker or dealer in securities, or as an affiliated person,
director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity; (2) Engaging in any particular type
of business practice; or (3) Engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of securities laws or commodities laws; 23



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa024.jpg]
(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity; (v) a finding by a court of competent jurisdiction
in a civil action or by the SEC or other authority to have violated any
securities law, regulation or decree and the judgment in such civil action or
finding by the SEC or any other authority has not been subsequently reversed,
suspended or vacated; or (vi) a finding by a court of competent jurisdiction in
a civil action or by the Commodity Futures Trading Commission to have violated
any federal commodities law, and the judgment in such civil action or finding
has not been subsequently reversed, suspended or vacated. (nn) Stock Option
Plans. Each stock option granted by the Company was granted (i) in accordance
with the terms of the applicable stock option plan of the Company and (ii) with
an exercise price at least equal to the fair market value of the Common Stock on
the date such stock option would be considered granted under GAAP and applicable
law. No stock option granted under the Company’s stock option plan has been
backdated. The Company has not knowingly granted, and there is no and has been
no policy or practice of the Company to knowingly grant, stock options prior to,
or otherwise knowingly coordinate the grant of stock options with, the release
or other public announcement of material information regarding the Company or
its Subsidiaries or their financial results or prospects. (oo) No Disagreements
with Accountants and Lawyers. Other than with Wilson Sonsini Goodrich & Rosati
and Ellenoff Grossman & Schole LLP with respect to the aggregate amount of fees
owed by the Company, there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants and lawyers presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
other than payables listed in Schedule 3(s) which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.
(pp) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification 24



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa025.jpg]
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Buyers a copy of any
disclosures provided thereunder. (qq) Other Covered Persons. The Company is not
aware of any Person (other than the Placement Agent) that has been or will be
paid (directly or indirectly) remuneration for solicitation of Buyers or
potential purchasers in connection with the sale of any Regulation D Securities.
(rr) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
(ss) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005. (tt) Federal Power Act.
None of the Company nor any of its Subsidiaries is subject to regulation as a
“public utility” under the Federal Power Act, as amended. (uu) Ranking of Notes.
No Indebtedness of the Company, at the Closing, will be senior to, or pari passu
with, the Notes in right of payment, whether with respect to payment or
redemptions, interest, damages, upon liquidation or dissolution or otherwise,
except Permitted Indebtedness (as defined in the Note) and/or Permitted
Additional Indebtedness (as defined in the Note). (ww) Disclosure. The Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Buyers or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information concerning the Company or any of its Subsidiaries, other than the
existence of the transactions contemplated by this Agreement and the other
Transaction Documents. The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company. As of the date of this Agreement and the Closing
Date, all disclosure provided to the Buyers regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. The Company acknowledges and agrees that no
Buyer makes or has made any representations or warranties with 25



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa026.jpg]
respect to the transactions contemplated by the Transaction Documents other than
as specified in the Transaction Documents. 4. COVENANTS. (a) Best Efforts. Each
Buyer shall use its best efforts to timely satisfy each of the covenants
hereunder and conditions to be satisfied by it as provided in Section 6 of this
Agreement. The Company shall use its best efforts to timely satisfy each of the
covenants hereunder and conditions to be satisfied by it as provided in Section
7 of this Agreement. (b) Form D and Blue Sky. The Company shall file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to each Buyer promptly after such filing. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to, qualify the Securities for sale to the Buyers at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers within 15 days of the Closing Date. Without limiting any other obligation
of the Company under this Agreement, the Company shall timely make all filings
and reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “Blue Sky” laws), and the Company
shall comply with all applicable foreign, federal, state and local laws,
statutes, rules, regulations and the like relating to the offering and sale of
the Securities to the Buyers. (c) Reporting Status. Until the date on which the
Buyers shall have sold all of the Registrable Securities (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination. The Company shall take all actions necessary to maintain its
eligibility to register the Registrable Securities for resale by the Buyers on
Form S-3. (d) Use of Proceeds. The Company will use the proceeds from the sale
of the Securities for general corporate purposes, but not, directly or
indirectly, for (i) the satisfaction of any Indebtedness of the Company or any
of its Subsidiaries (other than redemption of the March Notes or payment
obligations under the Transaction Documents (as defined in the March Agreement)
which may be satisfied with the proceeds) (ii) the redemption or repurchase of
any securities of the Company or any of its Subsidiaries, or (iii) the
settlement of any outstanding litigation. (e) Financial Information. The Company
agrees to send the following to each Investor (as defined in the Registration
Rights Agreement) during the Reporting Period (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any
interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii)
unless the 26



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa027.jpg]
following are either filed with the SEC through EDGAR or are otherwise widely
disseminated via a recognized news release service (such as PR Newswire), on the
same day as the release thereof, facsimile copies of all press releases issued
by the Company or any of its Subsidiaries and (iii) unless the following are
filed with the SEC through EDGAR, copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. (f) Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Registrable
Securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) and
shall maintain such listing or designation for quotation (as the case may be) of
all Registrable Securities from time to time issuable under the terms of the
Transaction Documents on such national securities exchange or automated
quotation system. The Company shall maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the Principal Market, The
New York Stock Exchange, the NYSE American, the Nasdaq Global Market or the
Nasdaq Global Select Market (each, an “Eligible Market”). Neither the Company
nor any of its Subsidiaries shall take any action which could be reasonably
expected to result in the delisting or suspension of the Common Stock on an
Eligible Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f). (g) Fees. The Company shall
reimburse the lead Buyer for all reasonable costs and expenses incurred by it or
its affiliates in connection with the structuring, documentation, negotiation
and closing of the transactions contemplated by the Transaction Documents
(including, without limitation, as applicable, all reasonable legal fees of
outside counsel and disbursements of Kelley Drye & Warren LLP, counsel to the
lead Buyer, any other reasonable fees and expenses in connection with the
structuring, documentation, negotiation and closing of the transactions
contemplated by the Transaction Documents and due diligence and regulatory
filings in connection therewith) (the “Transaction Expenses”) and shall be
withheld by the lead Buyer from its Purchase Price at the Closing; provided,
that the Company shall promptly reimburse Kelley Drye & Warren LLP on demand for
all Transaction Expenses not so reimbursed through such withholding at the
Closing. Notwithstanding the foregoing, in no event shall the Company be
responsible for reimbursement of Transaction Expenses in excess of the sum of
(x) $30,000 and (y) 50% of any reasonable legal fees and expenses of Kelley Drye
& Warren LLP in excess of $30,000. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, transfer agent
fees, DTC (as defined below) fees or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby (including, without limitation, any fees or commissions
payable to the Placement Agent, who is the Company’s sole placement agent in
connection with the transactions contemplated by this Agreement). The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of- pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers. (h) Pledge of Securities. Notwithstanding anything to
the contrary contained in this Agreement, the Company acknowledges and agrees
that the Securities may be pledged by an 27



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa028.jpg]
Investor (as defined in the Registration Rights Agreement) in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no such Investor
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
Section 2(g) hereof; provided that an Investor and its pledgee shall be required
to comply with the provisions of Section 2(g) hereof in order to effect a sale,
transfer or assignment of Securities to such pledgee. The Company hereby agrees
to execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by a Buyer. (i) Disclosure of Transactions and Other Material Information. (i)
Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New York
time, on the first (1st) Business Day after the date of this Agreement, issue a
press release (the “Press Release”) reasonably acceptable to the lead Buyer
disclosing all the material terms of the transactions contemplated by the
Transaction Documents. On or before 9:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the form of
Notes, the form of Investor Note, the form of the Warrants, the form of the
Registration Rights Agreement, the form of Master Netting Agreement and the form
of Note Purchase Agreement) (including all attachments, the “8-K Filing”). From
and after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to any of the Buyers by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. (ii) Limitations on
Disclosure. The Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents not to, provide any Buyer with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of such Buyer (which may be granted or
withheld in such Buyer’s sole discretion). In the event of a breach of any of
the foregoing covenants, including, without limitation, Section 4(o) of this
Agreement, or any of the covenants or agreements contained in any other
Transaction Document, by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, such Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or 28



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa029.jpg]
otherwise, of such breach or such material, non-public information, as
applicable, without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents. No
Buyer shall have any liability to the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees, affiliates,
stockholders or agents, for any such disclosure. To the extent that the Company
delivers any material, non-public information to a Buyer without such Buyer’s
consent, the Company hereby covenants and agrees that such Buyer shall not have
any duty of confidentiality with respect to, or a duty not to trade on the basis
of, such material, non- public information. Subject to the foregoing, neither
the Company, its Subsidiaries nor any Buyer shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, the Company shall be entitled, without the prior
approval of any Buyer, to make the Press Release and any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the applicable Buyer (which may be granted or withheld
in such Buyer’s sole discretion), the Company shall not (and shall cause each of
its Subsidiaries and affiliates to not) disclose the name of such Buyer in any
filing, announcement, release or otherwise. Notwithstanding anything contained
in this Agreement to the contrary and without implication that the contrary
would otherwise be true, the Company expressly acknowledges and agrees that no
Buyer shall have (unless expressly agreed to by a particular Buyer after the
date hereof in a written definitive and binding agreement executed by the
Company and such particular Buyer (it being understood and agreed that no Buyer
may bind any other Buyer with respect thereto)), any duty of confidentiality
with respect to, or a duty not to trade on the basis of, any material,
non-public information regarding the Company or any of its Subsidiaries. (iii)
Other Confidential Information. Disclosure Failures; Disclosure Delay Payments.
In addition to other remedies set forth in this Section 4(i), and without
limiting anything set forth in any other Transaction Document, at any time after
the Closing Date if the Company, any of its Subsidiaries, or any of their
respective officers, directors, employees or agents, provides any Buyer with
material non-public information relating to the Company or any of its
Subsidiaries (each, the “Confidential Information”), the Company shall, on or
prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to such Buyer by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon such Disclosure, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. In the event that the
Company fails to effect such Disclosure on or prior to the Required Disclosure
Date and such Buyer shall have possessed Confidential Information for at least
ten (10) consecutive Trading Days (each, a 29



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa030.jpg]
“Disclosure Failure”), then, as partial relief for the damages to such Buyer by
reason of any such delay in, or reduction of, its ability to buy or sell shares
of Common Stock after such Required Disclosure Date (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to such Buyer an amount in cash equal to the greater of (I) one
percent (1%) of the aggregate Purchase Price and (II) the applicable Disclosure
Restitution Amount, on each of the following dates (each, a “Disclosure Delay
Payment Date”): (i) on the date of such Disclosure Failure and (ii) on every
thirty (30) day anniversary such Disclosure Failure until the earlier of (x) the
date such Disclosure Failure is cured and (y) such time as all such non-public
information provided to such Buyer shall cease to be Confidential Information
(as evidenced by a certificate, duly executed by an authorized officer of the
Company to the foregoing effect) (such earlier date, as applicable, a
“Disclosure Cure Date”). Following the initial Disclosure Delay Payment for any
particular Disclosure Failure, without limiting the foregoing, if a Disclosure
Cure Date occurs prior to any thirty (30) day anniversary of such Disclosure
Failure, then such Disclosure Delay Payment (prorated for such partial month)
shall be made on the second (2nd) Business Day after such Disclosure Cure Date.
The payments to which an Investor shall be entitled pursuant to this Section
4(i)(iii) are referred to herein as “Disclosure Delay Payments.” In the event
the Company fails to make Disclosure Delay Payments in a timely manner in
accordance with the foregoing, such Disclosure Delay Payments shall bear
interest at the rate of two percent (2%) per month (prorated for partial months)
until paid in full. (iv) For the purpose of this Agreement the following
definitions shall apply: (1) “Disclosure Failure Market Price” means, as of any
Disclosure Delay Payment Date, the price computed as the quotient of (I) the sum
of the five (5) highest VWAPs (as defined in the Notes) of the Common Stock
during the applicable Disclosure Restitution Period (as defined below), divided
by (II) five (5) (such period, the “Disclosure Failure Measuring Period”). All
such determinations to be appropriately adjusted for any share dividend, share
split, share combination, reclassification or similar transaction that
proportionately decreases or increases the Common Stock during such Disclosure
Failure Measuring Period. (2) “Disclosure Restitution Amount” means, as of any
Disclosure Delay Payment Date, the product of (x) difference of (I) the
Disclosure Failure Market Price less (II) the lowest purchase price, per share
of Common Stock, of any Common Stock issued or issuable to such Buyer pursuant
to this Agreement or any other Transaction Documents, multiplied by (y) 10% of
the aggregate daily dollar trading volume (as reported on Bloomberg (as defined
in the Notes)) of the Common Stock on the Principal Market for each Trading Day
(as defined in the Notes) either (1) with respect to the initial Disclosure
Delay Payment Date, during the period commencing on the applicable Required
Disclosure Date through and including the Trading Day immediately prior to the
initial Disclosure Delay Payment Date or (2) with respect to each other
Disclosure Delay Payment Date, during the period commencing the immediately
preceding Disclosure Delay Payment Date through and including the Trading Day
immediately prior to such 30



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa031.jpg]
applicable Disclosure Delay Payment Date (such applicable period, the
“Disclosure Restitution Period”). (3) “Required Disclosure Date” means (x) if
such Buyer authorized the delivery of such Confidential Information, either (I)
if the Company and such Buyer have mutually agreed upon a date (as evidenced by
an e-mail or other writing) of Disclosure of such Confidential Information, such
agreed upon date or (II) otherwise, the seventh (7th) calendar day after the
date such Buyer first received any Confidential Information or (y) if such Buyer
did not authorize the delivery of such Confidential Information, the first (1st)
Business Day after such Buyer’s receipt of such Confidential Information. (j)
[Reserved] (k) [Reserved] (l) Reservation of Shares. So long as any of the Notes
or Warrants remain outstanding, the Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, no less
than the sum of (i) 200% of the maximum number of shares of Common Stock
issuable upon conversion of all the Notes then outstanding (assuming for
purposes hereof that (x) the Notes are convertible at the Alternate Conversion
Price assuming an Alternate Conversion Date as of the applicable date of
determination, (y) interest on the Notes shall accrue through the applicable
Maturity Date of such Notes (or portions thereof, as applicable) (except, with
respect to any Restricted Principal, accrue through December 31, 2023) and will
be converted in shares of Common Stock at a conversion price equal to the
Alternate Conversion Price assuming an Alternate Conversion Date as of the
applicable date of determination and (z) any such conversion shall not take into
account any limitations on the conversion of the Notes set forth in the Notes),
and (ii) 100% of the maximum number of Warrant Shares issuable upon exercise of
all the Warrants then outstanding (without regard to any limitations on the
exercise of the Warrants set forth therein) (collectively, the “Required Reserve
Amount”); provided that at no time shall the number of shares of Common Stock
reserved pursuant to this Section 4(k) be reduced other than proportionally in
connection with any conversion, exercise and/or redemption, as applicable of
Notes and Warrants. If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserve Amount, the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations pursuant to the Transaction Documents,
in the case of an insufficient number of authorized shares, obtain stockholder
approval of an increase in such authorized number of shares, and voting the
management shares of the Company in favor of an increase in the authorized
shares of the Company to ensure that the number of authorized shares is
sufficient to meet the Required Reserve Amount. (m) Conduct of Business. The
business of the Company and its Subsidiaries shall not be conducted in violation
of any law, ordinance or regulation of any Governmental Entity, except where
such violations would not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. 31



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa032.jpg]
(n) Variable Securities. So long as any Notes remain outstanding, the Company
and each Subsidiary shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Placement involving a Variable Rate
Transaction (other than Permitted Variable Rate Transactions). “Variable Rate
Transaction” means any transaction in which the Company or any Subsidiary (i)
issues or sells any Convertible Securities either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such Convertible Securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such Convertible Securities or upon the occurrence
of specified or contingent events directly or indirectly related to the business
of the Company or the market for the Common Stock or (ii) enters into any
agreement whereby the Company or any Subsidiary may sell securities at a future
determined price (other than standard and customary “preemptive” or
“participation” rights). As used in the Transaction Documents (x) “ATM/EOL
Transaction” means any, direct or indirect, equity line of credit or
“at-the-market” offering of any securities by the Company or any of its
Subsidiaries and (y) “Permitted Variable Rate Transaction” means any bona fide
ATM/EOL Transaction, pursuant to which the Company sells Common Stock to a bona
fide broker-dealer (with respect to either an “at-the market” offering or an
equity line of credit) or any other applicable investor (solely with respect to
an equity line of credit) (as applicable, each a “VRT Transaction
Counterparty”); provided, that such VRT Transaction Counterparty is named as an
“underwriter” in any registration statement with respect thereto. Each Buyer
shall be entitled to obtain injunctive relief against the Company and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages. (o) Participation Right At any time on or prior to
the second anniversary of the later of (x) the Closing Date and (y) the date no
Investor Notes remain outstanding, neither the Company nor any of its
Subsidiaries shall, directly or indirectly, issue, offer, sell, grant any option
or right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
debt, any equity security or any equity-linked or related security (including,
without limitation, any “equity security” (as that term is defined under Rule
405 promulgated under the 1933 Act), any Convertible Securities (as defined
below), any preferred stock or any purchase rights) (any such issuance, offer,
sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”) unless the Company shall have first complied with this Section 4(o).
Notwithstanding the foregoing, this Section 4(o) shall not apply in respect of
the issuance of (i) shares of Common Stock or standard options to purchase
Common Stock to directors, officers or employees of the Company in their
capacity as such pursuant to an Approved Stock Plan (as defined below), provided
that the exercise price of any such options is not lowered, none of such options
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Buyers; (ii) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) issued prior to the date hereof,
provided that the conversion, exercise or other method of issuance (as the case
may be) of any such Convertible Security is made solely pursuant to the
conversion, exercise or other method of issuance (as the case may be) provisions
of such Convertible Security that were in effect on the date immediately prior
to the date of this Agreement, the conversion, exercise or issuance price of 32



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa033.jpg]
any such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (i)
above) is not lowered, none of such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers; (iii)
the Conversion Shares (iv) any shares of Common Stock issued or issuable in
connection with bona fide vendor services and/or settlement of bona fide
litigation or other bona fide claims up to $5 million in the aggregate
(“Permitted Settlement Transactions”); provided that (x) the primary purpose of
such issuance is not to raise capital as reasonably determined, (y) the
recipient of the securities in such issuance solely consists of the actual
vendor, claimant or plaintiff (as applicable, but not including any subsequent
acquirer of such claim with a primary business of buying or selling securities),
and (z) the number or amount of securities issued to such Persons by the Company
shall not be disproportionate to the reasonable value of the services rendered
to such vendor or the reasonable value of claim to such claimant or plaintiff,
as applicable, as reasonably determined, (v) the Warrant Shares, (vi) any shares
of Common Stock issued or issuable in connection with any bona fide strategic or
commercial alliances, acquisitions, mergers, licensing arrangements, and
strategic partnerships, provided, that (x) the purchaser or acquirer or
recipient of the securities in such issuance has a class of securities that are
traded on or quoted through an Eligible Market with a market capitalization of
$1 billion, and (y) the purchaser or acquirer or recipient of the securities in
such issuance solely consists of either (A) the actual participants in such
strategic or commercial alliance, strategic or commercial licensing arrangement
or strategic or commercial partnership with a commercial agreement with the
Company for consideration equal to (or in excess of) $100,000, (B) the actual
owners of such assets or securities acquired in such acquisition or merger or
(C) the stockholders, partners, employees, consultants, officers, directors or
members of the foregoing Persons, in each case, which is, itself or through its
subsidiaries, an operating company or an owner of an asset, in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, as applicable and
(vii) shares of Common Stock issued in any Permitted Variable Rate Transaction
(each of the foregoing in clauses (i) through (vii), collectively the “Excluded
Securities”). “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such. “Convertible
Securities” means any capital stock or other security of the Company or any of
its Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries. The Company acknowledges and agrees that the right set forth in
this Section 4(o) is a right granted by the Company, separately, to each Buyer.
The Company acknowledges and agrees that the right set forth in this Section
4(o) is a right granted by the Company, separately, to each Buyer. (i) At least
five (5) Trading Days prior to any proposed or intended Subsequent Placement,
the Company shall deliver to each Buyer a written notice (each such notice, a
“Pre-Notice”), which Pre-Notice shall not contain any information (including,
without 33



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa034.jpg]
limitation, material, non-public information) other than: (A) if the proposed
Offer Notice (as defined below) constitutes or contains material, non-public
information, a statement asking whether the Investor is willing to accept
material non-public information or (B) if the proposed Offer Notice does not
constitute or contain material, non-public information, (x) a statement that the
Company proposes or intends to effect a Subsequent Placement, (y) a statement
that the statement in clause (x) above does not constitute material, non- public
information and (z) a statement informing such Buyer that it is entitled to
receive an Offer Notice (as defined below) with respect to such Subsequent
Placement upon its written request. Upon the written request of a Buyer within
three (3) Trading Days after the Company’s delivery to such Buyer of such
Pre-Notice, and only upon a written request by such Buyer, the Company shall
promptly, but no later than one (1) Trading Day after such request, deliver to
such Buyer an irrevocable written notice (the “Offer Notice”) of any proposed or
intended issuance or sale or exchange (the “Offer”) of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer Notice
shall (A) identify and describe the Offered Securities, (B) describe the price
and other terms upon which they are to be issued, sold or exchanged, and the
number or amount of the Offered Securities to be issued, sold or exchanged, (C)
identify the Persons (if known) to which or with which the Offered Securities
are to be offered, issued, sold or exchanged and (D) offer to issue and sell to
or exchange with such Buyer in accordance with the terms of the Offer such
Buyer’s pro rata portion of 30% of the Offered Securities, provided that the
number of Offered Securities which such Buyer shall have the right to subscribe
for under this Section 4(o) shall be (x) based on such Buyer’s pro rata portion
of the aggregate original principal amount of the Notes purchased hereunder by
all Buyers (the “Basic Amount”), and (y) with respect to each Buyer that elects
to purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”), which process shall be
repeated until each Buyer shall have an opportunity to subscribe for any
remaining Undersubscription Amount, but such process shall not extend past the
tenth (10th) Business Day following the Offer Notice (unless the Company
delivers an additional Offering Notice or amends or modifies the terms or
conditions of such Subsequent Placement). (ii) To accept an Offer, in whole or
in part, such Buyer must deliver a written notice to the Company prior to the
end of the fifth (5th) Business Day after such Buyer’s receipt of the Offer
Notice (the “Offer Period”), setting forth the portion of such Buyer’s Basic
Amount that such Buyer elects to purchase and, if such Buyer shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Buyer elects to purchase (in either case, the “Notice of Acceptance”). If
the Basic Amounts subscribed for by all Buyers are less than the total of all of
the Basic Amounts, then each Buyer who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Buyer who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Buyer 34



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa035.jpg]
bears to the total Basic Amounts of all Buyers that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Buyer a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Buyer’s receipt of such new Offer Notice. (iii) The Company shall
have five (5) Business Days from the expiration of the Offer Period above (A) to
offer, issue, sell or exchange all or any part of such Offered Securities as to
which a Notice of Acceptance has not been given by a Buyer (the “Refused
Securities”) pursuant to a definitive agreement(s) (the “Subsequent Placement
Agreement”), but only to the offerees described in the Offer Notice (if so
described therein) and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable to the
acquiring Person or Persons or less favorable to the Company than those set
forth in the Offer Notice and (B) to publicly announce (x) the execution of such
Subsequent Placement Agreement, and (y) either (I) the consummation of the
transactions contemplated by such Subsequent Placement Agreement or (II) the
termination of such Subsequent Placement Agreement, which shall be filed with
the SEC on a Current Report on Form 8-K with such Subsequent Placement Agreement
and any documents contemplated therein filed as exhibits thereto. (iv) In the
event the Company shall propose to sell less than all the Refused Securities
(any such sale to be in the manner and on the terms specified in Section
4(o)(iii) above), then each Buyer may, at its sole option and in its sole
discretion, withdraw its Notice of Acceptance or reduce the number or amount of
the Offered Securities specified in its Notice of Acceptance to an amount that
shall be not less than the number or amount of the Offered Securities that such
Buyer elected to purchase pursuant to Section 4(o)(ii) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Buyers pursuant to this Section 4(o)
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Buyer so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Buyers in accordance with Section 4(o)(i) above. (v)
Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, such Buyer shall acquire from the Company, and the
Company shall issue to such Buyer, the number or amount of Offered Securities
specified in its Notice of Acceptance, as reduced pursuant to Section 4(o)(iv)
above if such Buyer has so elected, upon the terms and conditions specified in
the Offer. The purchase by such Buyer of any Offered Securities is subject in
all cases to the preparation, execution and delivery by the Company and such
Buyer of a separate purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to such Buyer and its counsel. 35



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa036.jpg]
(vi) Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 4(o) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement. (vii) The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, (x) neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company, and (y) any registration rights set
forth in such Subsequent Placement Documents shall be similar in all material
respects to the registration rights contained in the Registration Rights
Agreement. (viii) Notwithstanding anything to the contrary in this Section 4(o)
and unless otherwise agreed to by such Buyer, the Company shall either confirm
in writing to such Buyer that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such Buyer
will not be in possession of any material, non-public information, by the fifth
(5th) Business Day following delivery of the Offer Notice. If by such fifth
(5th) Business Day, no public disclosure regarding a transaction with respect to
the Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by such Buyer, such transaction shall be
deemed to have been abandoned and such Buyer shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such transaction with respect
to the Offered Securities, the Company shall provide such Buyer with another
Offer Notice and such Buyer will again have the right of participation set forth
in this Section 4(o). The Company shall not be permitted to deliver more than
one such Offer Notice to such Buyer in any sixty (60) day period, except as
expressly contemplated by the last sentence of Section 4(o)(ii). (ix) The
restrictions contained in this Section 4(o) shall not apply in connection with
the issuance of any Excluded Securities. The Company shall not circumvent the
provisions of this Section 4(o) by providing terms or conditions to one Buyer
that are not provided to all. (p) Subsequent Placements. For so long as any
Notes or Warrants remain outstanding, the Company shall not, in any manner,
enter into or affect any Subsequent Placement if the effect of such Subsequent
Placement is to cause the Company to be required to issue upon conversion of any
Notes or exercise of any Warrant any shares of Common Stock in excess of that
number of shares of Common Stock which the Company may issue upon conversion of
the Notes and exercise of the Warrants without breaching the Company’s
obligations under the rules or regulations of the Principal Market. (q) Passive
Foreign Investment Company. The Company shall conduct its business, and shall
cause its Subsidiaries to conduct their respective businesses, in such a manner
as will 36



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa037.jpg]
ensure that the Company will not be deemed to constitute a passive foreign
investment company within the meaning of Section 1297 of the Code. (r) Corporate
Existence. So long as any Buyer beneficially owns any Notes or Warrants, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants. (s)
Conversion and Exercise Procedures. Each of the form of Exercise Notice (as
defined in the Warrants) included in the Warrants and the form of Conversion
Notice (as defined in the Notes) included in the Notes set forth the totality of
the procedures required of the Buyers in order to exercise the Warrants or
convert the Notes. Except as provided in Section 5(d), no additional legal
opinion, other information or instructions shall be required of the Buyers to
exercise their Warrants or convert their Notes. The Company shall honor
exercises of the Warrants and conversions of the Notes and shall deliver the
Conversion Shares and Warrant Shares in accordance with the terms, conditions
and time periods set forth in the Notes and Warrants. (t) Regulation M. The
Company will not take any action prohibited by Regulation M under the 1934 Act,
in connection with the distribution of the Securities contemplated hereby. (u)
General Solicitation. None of the Company, any of its affiliates (as defined in
Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company or
such affiliate will solicit any offer to buy or offer or sell the Securities by
means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
(v) Integration. None of the Company, any of its affiliates (as defined in Rule
501(b) under the 1933 Act), or any person acting on behalf of the Company or
such affiliate will sell, offer for sale, or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the 1933 Act) which will be
integrated with the sale of the Securities in a manner which would require the
registration of the Securities under the 1933 Act or require stockholder
approval under the rules and regulations of the Principal Market and the Company
will take all action that is appropriate or necessary to assure that its
offerings of other securities will not be integrated for purposes of the 1933
Act or the rules and regulations of the Principal Market, with the issuance of
Securities contemplated hereby. (w) Notice of Disqualification Events. The
Company will notify the Buyers in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person. (x) Stockholder Approval. The Company shall
provide each stockholder entitled to vote at an annual or special meeting of
stockholders of the Company (the “Stockholder Meeting”), which shall be promptly
called and held not later than December 31, 2020 (the “Stockholder Meeting
Deadline”), a proxy statement, in a form reasonably acceptable to the lead 37



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa038.jpg]
Buyer and Kelley Drye & Warren LLP, at the expense of the Company, with the
Company obligated to reimburse the expenses of Kelley Drye & Warren LLP incurred
in connection therewith in an amount not exceed $5,000, soliciting each such
stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions (“Stockholder Resolutions”) providing for the issuance of the
Securities (as defined herein) in compliance with the rules and regulations of
the Principal Market (“Stockholder Approval”, and the date the Stockholder
Approval is obtained, the “Stockholder Approval Date”), and the Company shall
use its reasonable best efforts to solicit its stockholders’ approval of such
resolutions and to cause the Board of Directors of the Company to recommend to
the stockholders that they approve such resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline. If, despite the Company’s reasonable best efforts the Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held on or prior to
June 30, 2021. If, despite the Company’s reasonable best efforts the Stockholder
Approval is not obtained after such subsequent stockholder meetings, the Company
shall cause an additional Stockholder Meeting to be held quarterly thereafter
until such Stockholder Approval is obtained. (y) Closing Documents. On or prior
to fourteen (14) calendar days after the Closing Date, the Company agrees to
deliver, or cause to be delivered, to each Buyer and Kelley Drye & Warren LLP a
complete closing set of the executed Transaction Documents, Securities and any
other document required to be delivered to any party pursuant to Section 7
hereof or otherwise. 5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND. (a)
Register. The Company shall maintain at its principal executive offices (or such
other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of the Notes held by such Person, the number
of Conversion Shares issuable pursuant to the terms of the Notes and the number
of Warrant Shares issuable upon exercise of the Warrants held by such Person.
The Company shall keep the register open and available at all times during
business hours for inspection of any Buyer or its legal representatives. (b)
Transfer Agent Instructions. The Company shall issue irrevocable instructions to
its transfer agent and any subsequent transfer agent (as applicable, the
“Transfer Agent”) in a form acceptable to each of the Buyers (the “Irrevocable
Transfer Agent Instructions”) to issue certificates or credit shares to the
applicable balance accounts at The Depository Trust Company (“DTC”), registered
in the name of each Buyer or its respective nominee(s), for the Conversion
Shares and the Warrant Shares in such amounts as specified from time to time by
each Buyer to the Company upon conversion of the Notes or the exercise of the
Warrants (as the case may be). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent with respect to
the Securities, and that the Securities shall otherwise be freely transferable
on the books and records of the Company, as applicable, to the extent provided
in this Agreement and the other Transaction Documents. If a Buyer effects a
sale, assignment or transfer of the Securities in accordance with Section 2(g),
the 38



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa039.jpg]
Company shall permit the transfer and shall promptly instruct its transfer agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves Conversion Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 5(d) below. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required. The Company shall cause
its counsel to issue the legal opinion referred to in the Irrevocable Transfer
Agent Instructions to the Company’s transfer agent on each Effective Date (as
defined in the Registration Rights Agreement). Any fees (with respect to the
transfer agent, counsel to the Company or otherwise) associated with the
issuance of such opinion or the removal of any legends on any of the Securities
shall be borne by the Company. (c) Legends. Each Buyer understands that the
Securities have been issued (or will be issued in the case of the Conversion
Shares and the Warrant Shares) pursuant to an exemption from registration or
qualification under the 1933 Act and applicable state securities laws, and
except as set forth below, the Securities shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates): [NEITHER THE ISSUANCE AND SALE OF THE SECURITIES
REPRESENTED BY THIS [NOTE][WARRANT] NOR THE SECURITIES INTO WHICH THIS
[NOTE][WARRANT] ARE [CONVERTIBLE] [EXERCISABLE] HAVE BEEN][THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY
THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. 39



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa040.jpg]
(d) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 5(c) above or any other legend (i)
while a registration statement (including a Registration Statement) covering the
resale of such Securities is effective under the 1933 Act, (ii) following any
sale of such Securities pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that a Buyer provides the
Company with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
Buyer’s counsel), (iv) in connection with a sale, assignment or other transfer
(other than under Rule 144), provided that such Buyer provides the Company with
an opinion of counsel to such Buyer, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act or (v) if
such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than two (2) Trading Days (or such earlier
date as required pursuant to the 1934 Act or other applicable law, rule or
regulation for the settlement of a trade initiated on the date such Buyer
delivers such legended certificate representing such Securities to the Company)
following the delivery by a Buyer to the Company or the transfer agent (with
notice to the Company) of a legended certificate representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable),
together with any other deliveries from such Buyer as may be required above in
this Section 5(d), as directed by such Buyer, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Conversion Shares or Warrant Shares,
credit the aggregate number of shares of Common Stock to which such Buyer shall
be entitled to such Buyer’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to such Buyer, a
certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of such Buyer or its designee (the date by
which such credit is so required to be made to the balance account of such
Buyer’s or such Buyer’s designee with DTC or such certificate is required to be
delivered to such Buyer pursuant to the foregoing is referred to herein as the
“Required Delivery Date”, and the date such shares of Common Stock are actually
delivered without restrictive legend to such Buyer or such Buyer’s designee with
DTC, as applicable, the “Share Delivery Date”). The Company shall be responsible
for any transfer agent fees or DTC fees with respect to any issuance of
Securities or the removal of any legends with respect to any Securities in
accordance herewith. (e) Failure to Timely Deliver; Buy-In. If the Company fails
to fail, for any reason or for no reason, to issue and deliver (or cause to be
delivered) to a Buyer (or its designee) by the Required Delivery Date, either
(I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, a certificate for the number of Conversion Shares
or Warrant Shares (as the case may be) to which such Buyer is entitled and
register such Conversion Shares or Warrant Shares (as the case may be) on the
Company’s share register or, if the Transfer Agent is participating in the DTC
Fast Automated Securities Transfer Program, to credit the balance account of
such Buyer or such Buyer’s designee with DTC for such number of Conversion
Shares or Warrant Shares (as the case may be) submitted for legend removal by
such Buyer pursuant to Section 5(d) above or (II) if the Registration Statement
covering the resale of the 40



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa041.jpg]
Conversion Shares or Warrant Shares (as the case may be) submitted for legend
removal by such Buyer pursuant to Section 5(d) above (the “Unavailable Shares”)
is not available for the resale of such Unavailable Shares and the Company fails
to promptly, but in no event later than as required pursuant to the Registration
Rights Agreement (x) so notify such Buyer and (y) deliver the Conversion Shares
or Warrant Shares, as applicable, electronically without any restrictive legend
by crediting such aggregate number of Conversion Shares or Warrant Shares (as
the case may be) submitted for legend removal by such Buyer pursuant to Section
5(d) above to such Buyer’s or its designee’s balance account with DTC through
its Deposit/Withdrawal At Custodian system (the event described in the
immediately foregoing clause (II) is hereinafter referred as a “Notice Failure”
and together with the event described in clause (I) above, a “Delivery
Failure”), then, in addition to all other remedies available to such Buyer, the
Company shall pay in cash to such Buyer on each day after the Share Delivery
Date and during such Delivery Failure an amount equal to 2% of the product of
(A) the sum of the number of shares of Common Stock not issued to such Buyer on
or prior to the Required Delivery Date and to which such Buyer is entitled, and
(B) any trading price of the Common Stock selected by such Buyer in writing as
in effect at any time during the period beginning on the date of the delivery by
such Buyer to the Company of the applicable Conversion Shares or Warrant Shares
(as the case may be) and ending on the applicable Share Delivery Date. In
addition to the foregoing, if on or prior to the Required Delivery Date either
(I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, the Company shall fail to issue and deliver a
certificate to a Buyer and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, credit the balance account of such Buyer
or such Buyer’s designee with DTC for the number of shares of Common Stock to
which such Buyer submitted for legend removal by such Buyer pursuant to Section
5(d) above (ii) below or (II) a Notice Failure occurs, and if on or after such
Trading Day such Buyer purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Buyer of
shares of Common Stock submitted for legend removal by such Buyer pursuant to
Section 5(d) above that such Buyer is entitled to receive from the Company (a
“Buy-In”), then the Company shall, within two (2) Trading Days after such
Buyer’s request and in such Buyer’s discretion, either (i) pay cash to such
Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any, for the shares
of Common Stock so purchased) (the “Buy-In Price”), at which point the Company’s
obligation to so deliver such certificate or credit such Buyer’s balance account
shall terminate and such shares shall be cancelled, or (ii) promptly honor its
obligation to so deliver to such Buyer a certificate or certificates or credit
the balance account of such Buyer or such Buyer’s designee with DTC representing
such number of shares of Common Stock that would have been so delivered if the
Company timely complied with its obligations hereunder and pay cash to such
Buyer in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Conversion Shares or Warrant Shares (as
the case may be) that the Company was required to deliver to such Buyer by the
Required Delivery Date multiplied by (B) the lowest Closing Sale Price (as
defined in the Warrants) of the Common Stock on any Trading Day during the
period commencing on the date of the delivery by such Buyer to the Company of
the applicable Conversion Shares or Warrant Shares (as the case may be) and
ending on the date of such delivery and payment under this clause (ii). Nothing
shall limit such Buyer’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely 41



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa042.jpg]
deliver certificates representing shares of Common Stock (or to electronically
deliver such shares of Common Stock) as required pursuant to the terms hereof.
Notwithstanding anything herein to the contrary, with respect to any given
Notice Failure and/or Delivery Failure, this Section 5(e) shall not apply to the
applicable Buyer the extent the Company has already paid such amounts in full to
such Buyer with respect to such Notice Failure and/or Delivery Failure, as
applicable, pursuant to the analogous sections of the Note or Warrant, as
applicable, held by such Buyer. (f) FAST Compliance. While any Warrants remain
outstanding, the Company shall maintain a transfer agent that participates in
the DTC Fast Automated Securities Transfer Program. 6. CONDITIONS TO THE
COMPANY’S OBLIGATION TO SELL. (a) The obligation of the Company hereunder to
issue and sell the Notes and the related Warrants to each Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof: (i) Such Buyer shall
have duly executed and delivered to the Company an Investor Collateral
Certificate and, at the Company’s direction, executed and held as Collateral (as
defined in the Series B Note) an Investor Note in such original principal amount
as is set forth across from such Buyer’s name in column (7) of the Schedule of
Buyers. (ii) Such Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company. (iii)
Such Buyer and each other Buyer shall have delivered to the Company the Purchase
Price (less, in the case of any Buyer, the amounts withheld pursuant to Section
4(g)) for the Note and the related Warrants being purchased by such Buyer at the
Closing by wire transfer of immediately available funds in accordance with the
Flow of Funds Letter. (iv) The representations and warranties of such Buyer
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date. 7. CONDITIONS TO EACH
BUYER’S OBLIGATION TO PURCHASE. (a) The obligation of each Buyer hereunder to
purchase its Note and its related Warrants at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof: 42



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa043.jpg]
(i) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents to which it is a party and the Company shall have duly
executed and delivered to such Buyer (A) a Series A Note in such original
principal amount as is set forth across from such Buyer’s name in column (3) of
the Schedule of Buyers, (B) a Series B Note in the aggregate original principal
amount as is set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers and (C) a Warrants initially exercisable for such aggregate number of
Warrant Shares as is set forth across from such Buyer’s name in column (5) of
the Schedule of Buyers, in each case, as being purchased by such Buyer at the
Closing pursuant to this Agreement. (ii) Such Buyer shall have received the
opinion of Winstead PC, the Company’s counsel, dated as of the Closing Date,
addressed to such Buyer and the Placement Agent in the form acceptable to such
Buyer. (iii) The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent. (iv) The Company shall have delivered to such
Buyer a certificate evidencing the formation and good standing of the Company in
the Company’s jurisdiction of formation issued by the Secretary of State of such
jurisdiction of formation as of a date within ten (10) days of the Closing Date.
(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date. (vi) The Company shall have delivered to such
Buyer a certified copy of the Certificate of Incorporation as certified by the
Delaware Secretary of State within ten (10) days of the Closing Date. (vii) The
Company shall have delivered to such Buyer a certificate, in the form acceptable
to such Buyer, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3(b) as adopted
by the Company’s board of directors in a form reasonably acceptable to such
Buyer, (ii) the Certificate of Incorporation of the Company and (iii) the Bylaws
of the Company, each as in effect at the Closing. (viii) Each and every
representation and warranty of the Company shall be true and correct as of the
date when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date. Such Buyer shall have received a
certificate, duly executed by the Chief 43



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa044.jpg]
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by such Buyer
in the form acceptable to such Buyer. (ix) The Company shall have delivered to
such Buyer a letter from the Company’s transfer agent certifying the number of
shares of Common Stock outstanding on the Closing Date immediately prior to the
Closing. (x) The Common Stock (A) shall be designated for quotation or listed
(as applicable) on the Principal Market and (B) shall not have been suspended,
as of the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market. (xi) The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities, including without limitation, those required by the Principal
Market, if any, except as provided in subparagraph (xiv) below. (xii) No
statute, rule, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or Governmental
Entity of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents. (xiii) Since the date of
execution of this Agreement, no event or series of events shall have occurred
that reasonably would have or result in a Material Adverse Effect. (xiv) The
Company shall have obtained any necessary approval of the Principal Market to
list or designate for quotation (as the case may be) the Conversion Shares and
the Warrant Shares. (xv) As of time of consummation of the Closing (without
giving effect to the transactions contemplated hereby), the market
capitalization of the Company shall at least be $40 million. (xvi) Within two
(2) Business Days prior to the Closing, the Company shall have delivered or
caused to be delivered to each Buyer certified copies of requests for copies of
information on Form UCC-11, listing all effective financing statements which
name as debtor the Company or any of its Subsidiaries and which are filed in
such office or offices as may be reasonably necessary, in the opinion of the
Buyers, together with copies of such financing statements and the results of
searches for any tax Lien and judgment Lien filed against such Person or its
property, which results, except as otherwise agreed to in writing by the Buyers,
shall not show any such Liens (other than Permitted Liens); (xvii) No Price
Failure (as defined in the Notes) or Volume Failure (as defined in the Notes) or
Equity Conditions Failure (as defined in the Notes) shall exist as of the
Closing Date. 44



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa045.jpg]
(xviii) Such Buyer shall have received a letter on the letterhead of the Company
(the “Flow of Funds Letter”) (x) duly executed by the Chief Executive Officer of
the Company, setting forth the wire amounts of each Buyer and the wire transfer
instructions of the Company and (y) directing each Buyer (or its designee) to
maintain physical possession of a duly executed Investor Note of such Buyer as
Collateral (as defined in the Series B Note) securing the Series B Note issued
to such Buyer, in such original principal amount as is set forth across from
such Buyer’s name in column (7) of the Schedule of Buyers, issued pursuant to
the Note Purchase Agreement of such Buyer, both as payment for, and as
Collateral (as defined in such Buyer’s Series B Note) securing, such Buyer’s
Series B Note to be issued and sold to such Buyer at the Closing. (xix) The
Company and each Subsidiary shall have delivered to such Buyer a copy of its
lien search results from the Company’s or such Subsidiary’s jurisdiction of
incorporation. (xx) The Company and its Subsidiaries shall have delivered to
such Buyer such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Buyer or its counsel may
reasonably request. 8. TERMINATION. In the event that the Closing shall not have
occurred with respect to a Buyer within five (5) days of the date hereof, then
such Buyer shall have the right to terminate its obligations under this
Agreement with respect to itself at any time on or after the close of business
on such date without liability of such Buyer to any other party; provided,
however, (i) the right to terminate this Agreement under this Section 8 shall
not be available to such Buyer if the failure of the transactions contemplated
by this Agreement to have been consummated by such date is the result of such
Buyer’s breach of this Agreement and (ii) the abandonment of the sale and
purchase of the Notes and the Warrants shall be applicable only to such Buyer
providing such written notice, provided further that no such termination shall
affect any obligation of the Company under this Agreement to reimburse such
Buyer for the expenses described in Section 4(g) above. Nothing contained in
this Section 8 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. 9. MISCELLANEOUS. (a) Governing Law; Jurisdiction;
Jury Trial. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or under any of the other Transaction Documents or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any 45



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa046.jpg]
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof. (c) Headings; Gender. The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found. (d) Severability; Maximum Payment
Amounts. If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document (and without implication that the 46



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa047.jpg]
following is required or applicable), it is the intention of the parties that in
no event shall amounts and value paid by the Company and/or any of its
Subsidiaries (as the case may be), or payable to or received by any of the
Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Buyer, or collection by any Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
such Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate. (e) Entire Agreement; Amendments. This Agreement, the
other Transaction Documents and the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein supersede all other
prior oral or written agreements between the Buyers, the Company, its
Subsidiaries, their affiliates and Persons acting on their behalf, including,
without limitation, any transactions by any Buyer with respect to Common Stock
or the Securities, and the other matters contained herein and therein, and this
Agreement, the other Transaction Documents, the schedules and exhibits attached
hereto and thereto and the instruments referenced herein and therein contain the
entire understanding of the parties solely with respect to the matters covered
herein and therein; provided, however, nothing contained in this Agreement or
any other Transaction Document shall (or shall be deemed to) (i) have any effect
on any agreements any Buyer has entered into with, or any instruments any Buyer
has received from, the Company or any of its Subsidiaries prior to the date
hereof with respect to any prior investment made by such Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the Company
or any of its Subsidiaries, or any rights of or benefits to any Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company and/or any of its Subsidiaries and any Buyer, or any
instruments any Buyer received from the Company and/or any of its Subsidiaries
prior to the date hereof, and all such agreements and instruments shall continue
in full force and effect. Except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders (as defined below), and any amendment to any provision of this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities, as applicable; provided that no
such amendment shall be effective to the extent that it (A) applies to less than
all of the holders of the Securities then outstanding or (B) imposes any
obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion). No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party, provided 47



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa048.jpg]
that the Required Holders may waive any provision of this Agreement, and any
waiver of any provision of this Agreement made in conformity with the provisions
of this Section 9(e) shall be binding on all Buyers and holders of Securities,
as applicable, provided that no such waiver shall be effective to the extent
that it (1) applies to less than all of the holders of the Securities then
outstanding (unless a party gives a waiver as to itself only) or (2) imposes any
obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion). No
consideration (other than reimbursement of legal fees) shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration also is
offered to all of the parties to the Transaction Documents, all holders of the
Notes or all holders of the Warrants (as the case may be). From the date hereof
and while any Notes or Warrants are outstanding, the Company shall not be
permitted to receive any consideration from a Buyer or a holder of Notes or
Warrants that is not otherwise contemplated by the Transaction Documents in
order to, directly or indirectly, induce the Company or any Subsidiary (i) to
treat such Buyer or holder of Notes or Warrants in a manner that is more
favorable than to other similarly situated Buyers or holders of Notes or
Warrants, as applicable, or (ii) to treat any Buyer(s) or holder(s) of Notes or
Warrants in a manner that is less favorable than the Buyer or holder of Notes or
Warrants that is paying such consideration; provided, however, that the
determination of whether a Buyer has been treated more or less favorably than
another Buyer shall disregard any securities of the Company purchased or sold by
any Buyer. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company, any Subsidiary or otherwise.
As a material inducement for each Buyer to enter into this Agreement, the
Company expressly acknowledges and agrees that (x) no due diligence or other
investigation or inquiry conducted by a Buyer, any of its advisors or any of its
representatives shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and (y) unless a provision of this Agreement or any other
Transaction Document is expressly preceded by the phrase “except as disclosed in
the SEC Documents,” nothing contained in any of the SEC Documents shall affect
such Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document. “Required Holders” means (I)
prior to the Closing Date, each Buyer entitled to purchase Notes at the Closing
and (II) on or after the Closing Date, (x) Alto Opportunity Master Fund, SPC -
Segregated Master Portfolio B (“Alto”), so long as Alto holds any of the Notes,
Warrants or Registrable Securities (or any Convertible Securities issued in
exchange for any of the foregoing), or (y) otherwise, (A) holders of a majority
in aggregate principal amount of the Notes as of such time (excluding any Notes
held by the Company or any of its Subsidiaries as of such time) issued or
issuable hereunder or pursuant to the Notes or the Warrants or (B) the Buyers,
with respect to any waiver or amendment of Section 4(o) after such time as Alto
doesn’t hold any of the Notes or Warrants. (f) Notices. Any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and 48



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa049.jpg]
kept on file by the sending party) or electronic mail (provided that such sent
email is kept on file (whether electronically or otherwise) by the sending party
and the sending party does not receive an automatically generated message from
the recipient’s email server that such e-mail could not be delivered to such
recipient); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be: If to the Company: Phunware,
Inc. 7800 Shoal Creek Blvd, Suite 230-S Austin, Texas 78757 Telephone: (512)
693-4199 Facsimile: (___) ___-____ Attention: Chief Executive Officer E-Mail:
aknitowski@phunware.com with a copy (for informational purposes only) to:
Winstead PC 401 Congress Avenue Suite 2100 Austin, Texas 78701 Telephone: (512)
370-2804 Facsimile: (512) 370-2850 Attention: Alex R. Allemann, Esq. E-mail:
aallemann@winstead.com If to the Transfer Agent: Continental Stock Transfer &
Trust Company 1 State Street, Floor 30 New York, New York 110004 Telephone:
(212) 845-329 Facsimile: (___) ___-____ Attention: Michael Mullings and George
Dalton E-Mail: mmullings@continentalstock.com and gdalton@continentalstock.com
If to a Buyer, to its address, e-mail address and facsimile number set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, 49



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa050.jpg]
with a copy (for informational purposes only) to: Kelley Drye & Warren LLP 101
Park Avenue New York, NY 10178 Telephone: (212) 808-7540 Facsimile: (212)
808-7897 Attention: Michael A. Adelstein, Esq. E-mail: madelstein@kelleydrye.com
or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Kelley Drye & Warren LLP shall only be provided
copies of notices sent to the lead Buyer. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or e-mail containing the time, date, recipient facsimile number and, with
respect to each facsimile transmission, an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively. (g) Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of any of the Notes and Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including, without
limitation, by way of a Fundamental Transaction (as defined in the Warrants)
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Warrants) or a Fundamental Transaction
(as defined in the Notes) (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Notes). A Buyer may assign some or all of its rights hereunder in connection
with any transfer of any of its Securities without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights. (h) No Third Party Beneficiaries. This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, other than the Indemnitees
referred to in Section 9(k). Notwithstanding the foregoing, the Placement Agent
shall be an intended third party beneficiary of (i) the Company’s
representations and warranties set forth in Section 3 hereof and (ii) each
Buyer’s representations, warranties and agreements set forth in Section 2
hereof. (i) Survival. The representations, warranties, agreements and covenants
shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder. (j) Further
Assurances. Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to 50



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa051.jpg]
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby. (k) Indemnification. In
consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each holder of any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (C) any
disclosure properly made by such Buyer pursuant to Section 4(i), or (D) the
status of such Buyer or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief). To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement. (l) Construction. The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party. No specific representation or warranty shall limit
the generality or applicability of a more general representation or warranty.
Each and every reference to share prices, shares of Common Stock and any other
numbers in this Agreement that relate to the Common Stock shall be automatically
adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions that occur with respect to the
Common Stock after the date of this Agreement. Notwithstanding anything in this
Agreement to the contrary, for the avoidance of doubt, nothing contained herein
shall constitute a representation or warranty against, or a prohibition of, any
actions with respect to the borrowing of, arrangement to borrow, identification
of the availability of, and/or securing of, securities of the Company in order
for such Buyer (or its broker or other financial representative) to effect short
sales or similar transactions in the future. 51



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa052.jpg]
(m) Remedies. Each Buyer and in the event of assignment by Buyer of its rights
and obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law would inadequate
relief to the Buyers. The Company therefore agrees that the Buyers shall be
entitled to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security. The remedies provided in this Agreement and
the other Transaction Documents shall be cumulative and in addition to all other
remedies available under this Agreement and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief). (n) Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company or any Subsidiary does not
timely perform its related obligations within the periods therein provided, then
such Buyer may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company or such Subsidiary (as the case may be), any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights. (o) Payment Set Aside; Currency. To the extent that
the Company makes a payment or payments to any Buyer hereunder or pursuant to
any of the other Transaction Documents or any of the Buyers enforce or exercise
their rights hereunder or thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred. Unless otherwise
expressly indicated, all dollar amounts referred to in this Agreement and the
other Transaction Documents are in United States Dollars (“U.S. Dollars”), and
all amounts owing under this Agreement and all other Transaction Documents shall
be paid in U.S. Dollars. All amounts denominated in other currencies (if any)
shall be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation. (p) Judgment Currency. 52



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa053.jpg]
(i) If for the purpose of obtaining or enforcing judgment against the Company in
connection with this Agreement or any other Transaction Document in any court in
any jurisdiction it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 9(p) referred to as the
“Judgment Currency”) an amount due in US Dollars under this Agreement, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding: (1) the date actual payment of the amount due, in the
case of any proceeding in the courts of New York or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date:
or (2) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(p)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”). (ii) If in the case of any
proceeding in the court of any jurisdiction referred to in Section 9(p)(i)(2)
above, there is a change in the Exchange Rate prevailing between the Judgment
Conversion Date and the date of actual payment of the amount due, the applicable
party shall pay such adjusted amount as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the Exchange Rate
prevailing on the date of payment, will produce the amount of US Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial order at the Exchange Rate prevailing on the Judgment
Conversion Date. (iii) Any amount due from the Company under this provision
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of this Agreement or any
other Transaction Document. (q) Independent Nature of Buyers’ Obligations and
Rights. The obligations of each Buyer under the Transaction Documents are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Buyers are in any way acting in concert or as a group or
entity, and the Company shall not assert any such claim with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyers are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently 53



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa054.jpg]
participated with the Company and its Subsidiaries in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement to effectuate the purchase and sale of the
Securities contemplated hereby was solely in the control of the Company, not the
action or decision of any Buyer, and was done solely for the convenience of the
Company and its Subsidiaries and not because it was required or requested to do
so by any Buyer. It is expressly understood and agreed that each provision
contained in this Agreement and in each other Transaction Document is between
the Company, each Subsidiary and a Buyer, solely, and not between the Company,
its Subsidiaries and the Buyers collectively and not between and among the
Buyers. [signature pages follow] 54



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa055.jpg]
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above. COMPANY: PHUNWARE, INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa056.jpg]
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above. BUYER: ALTO OPPORTUNITY MASTER FUND, SPC - SEGREGATED MASTER
PORTFOLIO B By: Name: Title:



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa057.jpg]
SCHEDULE OF BUYERS (1) (2) (3) (4) (5) (6) (7) (8) (9) Original Original
Original Principal Principal Aggregate Aggregate Principal Amount of Amount of
Number of Cash Amount of Legal Representative’s Address and Facsimile Series A
Series B Warrant Purchase Wire Investor Address and Facsimile Buyer Number Notes
Notes Shares Price Amount Notes Number Alto c/o Ayrton Capital LLC $4,320,000
$17,280,000 2,160,000 $20,000,000 $4,000,000 $16,000,000 Kelley Drye & Warren
LLP Opportunity 222 Broadway, 19th Floor 101 Park Avenue Master Fund, New York,
NY 10038 New York, NY 10178 SPC - Attention Waqas Khatri Telephone: (212)
808-7540 Segregated Marian Freidin Facsimile: (212) 808-7897 Master Portfolio
E-mail: wk@ayrtonllc.com Attention: Michael A. B Adelstein, Esq.
mfreidin@ayrtonllc.com



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa058.jpg]
Schedule 3(a) Subsidiaries PhunCoin, Inc. Phunware OpCo, Inc. Rain Acquisition
Sub, Inc. Rain Acquisition, LLC Phun Token International 30 Second Software,
Inc. Taurus Merger Company, LLC GoTV Networks, Inc. Simplikate Systems LLC GoTV
Studios, LLC SendDroid, LLC Chengdu Digby Technology Co., Ltd. Phunware Holdings
CV Rain – US LLC Odyssey Mobile Marketing Limited Odyssey Mobile Asia Pte. Ltdl
Phunware NL Cooperatief U.A. Phunware Europe BV



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa059.jpg]
Schedule 3(g) Phunware shall pay to Canaccord Genuity in cash by wire transfer
of immediately available funds, upon, and subject to, the closing of a Private
Placement, a closing fee equal to 3.0 % of the Gross Proceeds. For purposes
hereof, the term “Gross Proceeds” shall mean the aggregate investment proceeds
received by Client from any Investor or Investors other than Excluded Persons at
such closing of the Private Placement.



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa060.jpg]
Schedule 3(r)(iii) A) Phunware, Inc. Summary Cap Table As of June 30, 2020
Shares Common Stock (Issued and Outstanding) 43,565,051 Employee Incentive
Plans: Outstanding Available for Issuance 2009 Plan 1,252,681 - 1,252,681 2018
Plan 2,646,242 221,388 2,867,630 2018 ESPP - 272,941 272,941 Warrants: Exercise
Price Per Warrant Public - PHUNW $ 11.50 1,761,291 Sponsor $ 11.50 1,658,381
Phunware - Series D-1 $ 5.53 14,866 Phunware - Series F $ 9.22 377,022 Unit
Purchase Option Warrants $ 11.50 24,172 Principal Balance Conversion price
Convertible Notes @ 6/30/2020 @ 6/30/2020 2020 March Senior convertible note $
1,714,285 $ 3.00 571,429 --> These notes will be paid off at closing 2019
Convertible note $ 250,000 $ 11.50 21,740 --> Company holds option to prepay at
any time B) Name Title Common Stock Stock Options Restricted Total (right to
buy) Stock Units Alan Knitowski CEO/President/Director 919,297 233,886 387,166
1,540,349 Luan Dang CTO 980,988 90,158 180,916 1,252,062 Matt Aune CFO 101,903
165,240 218,416 485,559 Randall Crowder COO/Director 114,532 229,500 424,666
768,698 Keith Cowan Director 94,630 28,049 122,679 Eric Manlunas Director
1,288,826 56,099 1,344,925 Lori Tauber Marcus Director 93,338 28,049 121,387
Blythe Masters Chairperson 77,493 62,761 140,254 Kathy Tan Mayor Director 89,472
28,049 117,521 George Syllantavos Director 1,452,226 28,049 1,480,275 5,212,705
718,784 1,442,220 7,373,709



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa061.jpg]
Schedule 3(s) The Company’s Indebtedness as of June 30, 2020 consisted of the
following: • March 2020 Senior Convertible Note attributable to Alto Opportunity
Master Fund B with a principal balance of $1,714,286; • 2019 convertible notes
with a principal amount of $250,000 to one individual holder; • Five-year
unsecured promissory notes that do not begin maturing until 2024 with a
principal amount of $905,000; • Paycheck Protection Loan with Chase Bank, N.A.
with a principal amount of $2,850,336; • Related party bridge loans with a
principal balance of $360,036; • A subordinated note of $75,000 with a vendor;
and • Factoring line balance of $359,185. Leases • The Company has operating
office space leases in Austin, Texas; Irvine, California; San Diego, California;
and Miami, Florida. • On May 18, 2018, the Company entered into a lease
amendment with 3050 Biscayne Properties, LLC to extend its current lease in
Miami, Florida (the “Amendment”). The Amendment commences on July 1, 2018 and
terminates on June 30, 2023. Under the Amendment, the Company will pay monthly
rent of approximately $109 per year for the first year, with such rent
increasing by a specified amount every year thereafter. • On July 16, 2019, the
Company entered into a lease agreement with BRE CA Office Owner, LLC for new
office space in Irvine, California, for the lease of approximately 8,687
rentable square feet located at 16845 Von Karman Avenue (the “Lease”). The Lease
commences on November 1, 2019, and terminates on March 31, 2025, subject to one
five- year renewal option. Under the Lease, the Company will pay monthly rent of
approximately $354 per year for the first year, with such rent increasing by a
specified amount every year thereafter. The Lease also obligates the Company to
pay its proportionate share of certain cost increases incurred by the landlord.
The Company may receive certain abatements subject to the terms and conditions
of the Lease. The Company was also obligated to pay a security deposit of
approximately $118. • On August 20, 2019, the Company entered into a lease
amendment with Seamless Shoal Creek, LLC to extend its current lease in Austin,
Texas (the "Amendment"). The Amendment commences on April 1, 2020, and
terminates on March 31, 2022, with no renewal options. Under the Amendment, the
Company will pay monthly rent of approximately $223 and $231 per year for the
first year and second year, respectively. The Amendment also obligates the
Company to pay its proportionate share of certain cost increases incurred by the
landlord. • On November 12, 2019, the Company entered into a lease amendment
with Promontory Associates, a California General Partnership to extend its
current lease in San Diego, California (the “Amendment”). The Amendment
commences on February 1, 2020 and terminates on June 30, 2025, subject to one
five-year renewal option. Under the



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa062.jpg]
Amendment, the Company will pay monthly rent of approximately $151 per year for
the first year, with such rent increasing by a specified amount every year
thereafter. The Company may receive certain abatements subject to the terms and
conditions of the Lease. The Amendment also obligates the Company to pay its
proportionate share of certain cost increases incurred by the landlord.



--------------------------------------------------------------------------------



 
[ex101-phunwareinc2020spa063.jpg]
Schedule 3(x)(i) ISSUED PATENTS 1. Method and System for Accessing Wireless
Account Information (Patent # 7,979,350) 2. Server-Side Wireless Communications
Link Support for Mobile Handheld Devices (Patent # 8,009,619) 3. Client-Side
Wireless Communications Link Support for Mobile Handheld Devices (Patent #
8,060,594) 4. Server Method and System for Rendering Content on a Wireless
Device (Patent # 8,103,865) 5. Method and System for Rendering Content on a
Wireless Device (Patent # 8,478,245 & Patent # 8,989,715) 6. Server Method and
System for Executing Applications on a Wireless Device (Patent # 8,560,601) 7.
Methods and Systems for Interactive User Interface Objects (Patent # 8,732,619)
8. Enterprise Branded Application Frameworks for Mobile and Other Environments
(Patent # 8,788,358 & Patent # 9,965,775) 9. Geo-Fence Entry and Exit
Notification System (Patent # 8,812,024 & Patent # 8,812,027) 10. Method and
System for Customizing Content on a Server for Rendering on a Wireless Device
(Patent # 9,015,692) 11. Systems and Methods for Indoor and Outdoor Mobile
Device Navigation (Patent # 9,766,080) 12. Monitoring Outdoor and Indoor Regions
with Mobile Devices (Patent # 10,038,972) 13. Mobile Device Localization Based
on Relative Received Signal Strength Indicators (Patent # 10,254,378) PENDING
PATENTS 1. Systems and Methods for Indoor and Outdoor Mobile Device Navigation
(Application # 15/678,987) 2. Monitoring Outdoor and Indoor Regions with Mobile
Devices (Application # 16/028,268) 3. Methods and Systems for Interactive User
Interface Objects (Application # 15/942,221) 4. Systems and Methods for
Utilizing Dynamic Device Location (Application # 16/035,342) 5. Systems and
Methods for Enterprise Branded Application Frameworks for Mobile and Other
Environments (Application # 15/942,071)



--------------------------------------------------------------------------------



 